10 So. 3d 1164 (2009)
Grettel DE LA TORRE, Appellant,
v.
SIGUANEA, LLC, and Florida Unemployment Appeals Commission, Appellees.
No. 3D08-3145.
District Court of Appeal of Florida, Third District.
May 27, 2009.
Grettel de la Torre, in proper person.
John D. Maher, for appellee, Florida Unemployment Appeals Commission.
Before WELLS, SHEPHERD and SALTER, JJ.
WELLS, Judge.
Claimant Grettel de la Torre appeals from an order of the Florida Unemployment Appeals Commission. The Commission affirmed an appeals referee's dismissal of de la Torre's untimely appeal from the adjudication denying her unemployment benefits. Because de la Torre does not dispute that her notice of appeal was untimely, we must accept the referee's finding of untimeliness and affirm the Commission's order. See § 443.151(3)(a), Fla. Stat. (2008) (providing that a denial of benefits "is final unless within 20 days after the mailing of the notices ... an appeal or written request for reconsideration is filed"); Lawson v. Elizabethtown Gas Co., 913 So. 2d 738 (Fla. 3d DCA 2005); Leon v. Unemployment Appeals Comm'n, 476 So. 2d 761, 762 (Fla. 3d DCA 1985) (confirming that failure to comply with review procedures compels dismissal of a late filed appeal).
Affirmed.